Citation Nr: 0818461	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for 
hydronephrosis.

2.  Whether an August 1959 RO rating decision that reduced 
the veteran's disability compensation rating from 10 percent 
to a noncompensable rating, effective October 1959, contains 
clear and unmistakable error. 
 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1943. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2004.  A 
transcript of his testimony has been associated with the 
claims file.  

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2004 and January 2008 
for further development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  

The Board observes that the AMC adjudicated the veteran's CUE 
claim concerning the rating decision of 1959 in a February 
2008 supplemental statement of the case (SSOC).  The veteran 
timely appealed the AMC's denial by a March 2008 
correspondence.   


FINDINGS OF FACT

1.  There is no evidence that the veteran currently has 
hydronephrosis. 

2.  The RO's August 1959 decision which reduced the veteran's 
disability rating from 10 percent to noncompensable was 
consistent with the law and supported by evidence then of 
record.
2.  There is no undebatable error of fact or law in the 
August 1959 rating action that would change the outcome 
regarding the claim for an increased rating for 
hydronephrosis.


CONCLUSION OF LAW

1.  The criteria for a compensable disability evaluation for 
service-connected hydronephrosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102,  
4.115b, Diagnostic Code 7509 (2007). 

2.  The RO's August 1959 decision, which reduced the 
veteran's disability rating to noncompensable was not clearly 
erroneous.  38 U.S.C.A. §§ 5107, 5109A, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.104, 3.105(a), 20.1403 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a November 2004 letter the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence he 
has in his possession that pertains to the claim.  This 
letter advised the veteran to submit evidence including 
statements from the veteran's doctor containing physical and 
clinical findings, the results of any laboratory tests or x-
rays and the dates of examinations and tests and statements 
from individuals who can describe from their own knowledge 
and personal observations in what manner the disability has 
become worse.  A February 2008 also provided examples of 
pertinent medical and lay evidence that the veteran may 
submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation to include 
Social Security determinations; statements from employers 
about job performance, lost time or other information 
regarding how the veteran's condition affects his ability to 
work; as well as statements discussing the veteran's 
disability symptoms from people who have witnessed how they 
affect the veteran.  Additionally, the veteran was notified 
that a different disability rating, from 0 percent to 100 
percent is assigned on the basis of changes in the veteran's 
condition.  The letter further advised the veteran of the 
information and evidence necessary to establish an effective 
date.  Finally, the veteran was supplied a statement of the 
case (SOC) dated June 2003 which described the relevant 
diagnostic codes under which he could be rated for his 
specific disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records and 
VA examination reports.  The veteran testified at his Board 
hearing that all medical treatment was obtained at the John 
Cochran clinic which is a part of the St. Louis, Missouri VA 
system.  Such records have been obtained.  Additionally, the 
veteran notified the Board by a March 2008 letter that he had 
no further evidence or information to submit in support of 
his claim.  

In this case the VCAA requirements have been complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, and the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The veteran has been an active participant in the 
claims process by pointing out evidence which reflects the 
impact of his service-connected disabilities on his life and 
employment.  Specific examples of this include the 
presentation to the Board dated May 2008 from the veteran's 
representative, indicating that the veteran had been seen for 
kidney pain at the VA.  Additionally, the veteran testified 
at his Board hearing that he almost lost his job in 1984 due 
to the pain he believed originated from his service-connected 
ailment.  In this regard, the veteran testified concerning 
the various symptomatology and the affects of such on his 
daily life.  The Board additionally notes that the veteran 
has been represented during the pendency of the appeals 
process.  And finally, the Board observes that the veteran 
was afforded a VA examination to ascertain and collect 
information concerning the extent of the veteran's disability 
and the affects of this disability.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; see also Vasquez-Flores, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

As a final matter, the Board notes that while it has 
considered the possible application of the Veterans Claims 
Assistance Act and the regulations promulgated with respect 
thereto, the case of Livesay v. Principi, 15 Vet. App. 165 
(2001) held that the VCAA did not apply to motions for CUE.  
As the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA concerning the veteran's CUE claim. 


Increased Rating Claim

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under 38 C.F.R. § 4.115a, Diagnostic Code 7509 
(hydronephrosis) provides that for mild hydronephrosis, 
manifested by only an occasional attack of colic, not 
infected, and not requiring catheter drainage, a 10 percent 
disability rating is warranted.  For moderate hydronephrosis, 
manifested by frequent attacks of colic and requiring 
catheter drainage, a 20 percent disability rating is 
warranted.  For moderately severe hydronephrosis, manifested 
by frequent attacks of colic with infection (pyonephrosis) 
and kidney function greatly impaired, a 30 percent disability 
rating is warranted.  For severe hydronephrosis with 
infection or involvement of the other kidney, it is rated as 
the absence of one kidney with nephritis, infection or 
pathology of the other.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Analysis 

The veteran was afforded a VA examination in December 2001.  
The veteran complained of left flank pain at that time.  The 
veteran additionally complained of weight loss.  The examiner 
found that according to VA health records, the veteran's 
weight fluctuated between 174 and 178, with weight being 
noted as 178 on the day of this exam.  The veteran also 
complained that he was up four or five times a night for 
frequency; however, he had no trouble starting his stream; he 
was not incontinent; denied impotence; and denied recurrent 
urinary tract infections, renal colic or acute nephritis.  He 
had never been hospitalized for a urinary tract infection.  
The veteran reported he had not been catheterized since 1943.  
The veteran had not had any dilations or drainage procedures 
and was on no special diet for kidney problems.  The veteran 
took no medication for kidney problems.  The veteran had a 
urine test and a micral urine test during August 2001 at the 
VA, both were within normal limits.  The veteran was then 
given an ultrasound on his abdomen.  The ultrasound was 
negative for hydronephrosis and the examiner indicated no 
hydronephrosis was noted on examination.  

The veteran's claims file contains voluminous VA treatment 
records dating from August 2001 until February 2008.  The 
veteran complained of kidney pain on one occasion during 
October 2006.  The veteran indicated the pain was on his left 
side and that it radiated around to his back.  There was no 
treatment or testing prescribed for the pain indicated.   
There was no follow-up for the complaints of pain.  

The veteran contended during his Board hearing that he had 
back and kidney pain for which he was self-medicating; 
urinated approximately 5 times during the day and 3-4 times 
at night; took a long time to start going, even as a young 
man; had a cystoscope after service; had never had a urinary 
tract infection; and had a catheter inserted at least twice 
(no time period indicated).  Additionally, the veteran 
indicated his undergarment was wet when he finishes using the 
bathroom and that he had not worked since 1984.

The Board notes that the objective evidence of record 
indicates the veteran does not currently have hydronephrosis.  
The evidence of record does not indicate any attacks of 
colic, which are the symptomatology contemplated under the 10 
percent disabled rating for the diagnostic code by which 
hydronephrosis is rated.  Although the veteran indicates he 
has symptomatology which may be consistent with a kidney 
problem, no medical examiner has determined that the 
veteran's service connected hydronephrosis is the cause of 
these symptoms.  Additionally, the Board notes that the 
veteran receives no treatment and has been prescribed no 
medication for the self-described kidney problems.  

For the above reasons, the Board must deny the veteran's 
claim for an increased rating for hydronephrosis.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.  
The Board acknowledges the veteran's contentions that he 
should be rated under the diagnostic code contemplating 
voiding dysfunction.  However, the veteran is service 
connected for hydronephrosis for which he received treatment 
in service.  The Board reiterates that objective medical 
evidence indicates the veteran does not currently suffer from 
hydronephrosis.  Additionally, there is no evidence that 
whatever voiding dysfunction the veteran feels he should 
receive compensation for is in any way related to the 
veteran's service-connected disability.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
as he retired in 1984 (i.e., beyond that contemplated in the 
assigned ratings), to warrant any periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

CUE Claim 

Criteria

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error 
(CUE).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
20.1400 (2007). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has defined CUE as 'an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.' Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 
 
Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To 
determine whether clear and unmistakable error was present in 
a prior determination, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992). 
 
A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314. 
 
Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002). 

Analysis 

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the rating was assigned (the 
August 1959 rating action) was such that the only possible 
conclusion was that a higher rating was warranted.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case. 

The veteran, through his representative, alleged during the 
course of his Board testimony that clear and unmistakable 
error was made in the August 1959 rating decision because:  
1) the veteran was not properly notified according to the 
provisions of the VCAA; 2) the RO ignored the diagnosis of 
trigonitis and the veteran's ongoing symptomatology of 
urinary hesitance and frequency which was not discussed in 
the August 1959 rating decision; and 3) the veteran should 
have been rated under voiding dysfunction, citing to the 1947 
decision.  

Concerning the veteran's theory that he was not notified of 
evidence necessary to sustain his claim per VCAA, an alleged 
failure in the duty to assist cannot serve as a basis for a 
claim of CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

With respect to the theory that the RO failed to consider all 
the evidence of record in its August 1959 decision, 
particularly the symptomatology noted in the veteran's July 
1959 VA examination, the Board notes that, in evaluating 
rating decisions prior to the passage of the Veterans' 
Judicial Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 
4105 (1988), the RO was not required to include a 
comprehensive statement of the reasons or bases for a 
decision, as it must now provide.  See Department of Veterans 
Health Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 
105 Stat. 238 (1991) (codified at 38 U.S.C. § 5104(b)); see 
generally Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996); 
see also Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) 
(holding that the RO is not required to include a discussion 
of every piece of evidence in its decision).  

The veteran finally argues that he should have been rated 
under a different diagnostic code.  With respect to this 
argument, the veteran's July 1959 VA examination, which the 
RO based their August 1959 noncompensable rating upon, 
plainly states that the veteran had no genitourinary disease 
at the time of the examination.  Therefore, the RO considered 
the evidence and found that the veteran had no current 
disability for which he could be compensated.  Alleging that 
the subjective symptoms indicated by the veteran should be 
given greater weight than objective medical testing 
indicating the veteran no longer suffered from the disability 
for which he was treated in service equates to asking the 
Board to reweigh the evidence, which can never rise to the 
stringent definition of CUE under 38 C.F.R. § 3.105(a).  See 
Fugo, 6 Vet. App. at 44-45. 
 
In summary, while the Board sympathizes with the veteran's 
contentions, it is constrained to find that the August 1959 
rating decision was not the product of CUE. 



ORDER

Entitlement to a compensable evaluation for hydronephrosis is 
denied.

An August 1959 RO rating decision that reduced the veteran's 
disability compensation rating from 10 percent to a 
noncompensable rating, effective October 1959, did not 
contain clear and unmistakable error. The appeal as to this 
issue is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


